Citation Nr: 1749696	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for joint/nerve pain of the lumbar spine (low back disorder) secondary to service-connected Human Immunodeficiency Virus (HIV).

2. Entitlement to service connection for bilateral joint/nerve pain of the knees (bilateral knee disorder) secondary to service-connected HIV.

3. Entitlement to service connection for bilateral joint/nerve pain of the hips (bilateral hip disorder) secondary to service-connected HIV.

4. Entitlement to service connection for bilateral joint/nerve pain of the shoulders (bilateral shoulder disorder) secondary to service-connected HIV.

5. Entitlement to service connection for bilateral joint/nerve pain of the feet (bilateral foot disorder) secondary to service-connected HIV.

6. Entitlement to service connection for left hand carpal tunnel syndrome (CTS) secondary to service-connected HIV.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1992 to July 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Waco, Texas, Regional Office (RO). In May 2015, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

In September 2013, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.




FINDING OF FACT

The Veteran's currently diagnosed joint/nerve pain was not caused or aggravated by his service-connected HIV and/or HIV medications.


CONCLUSIONS OF LAW

1. The criteria for service connection for joint/nerve pain of the lumbar spine, to include as secondary to HIV and/or HIV medications, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for service connection for bilateral joint/nerve pain of the knees, to include as secondary to HIV and/or HIV medications, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. The criteria for service connection for bilateral joint/nerve pain of the hips, to include as secondary to HIV and/or HIV medications, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4. The criteria for service connection for bilateral joint/nerve pain of the shoulders, to include as secondary to HIV and/or HIV medications, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5. The criteria for service connection for bilateral joint/nerve pain of the feet, to include as secondary to HIV and/or HIV medications, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6. The criteria for service connection for left hand carpal tunnel syndrome, to include as secondary to HIV and/or HIV medications, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for HIV.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms "after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

The Veteran contends he experiences joint and nerve pain in multiple joints as a result of his HIV and HIV medications. These joints include back, knees, hips, shoulders, feet, and left hand. In a July 2015 VA examination, the Veteran was diagnosed with a thoracolumbar strain, degenerative joint disease and meniscal tear in both knees, left shoulder impingement syndrome, bilateral pes planus, and CTS in the left hand. A May 2009 X-Ray study indicates mild degenerative joint disease in both hips. 

In the Veteran's September 2013 hearing testimony he indicated that he was not claiming any of his arthritic disorders were directly service-connected. The Veteran stated he was claiming all disorders as secondary to service-connected HIV. The Veteran indicated that a physician's assistant had informed him that his current disorders could be caused by his HIV. 

In an October 2013 VA treatment record the clinician noted "I see no way these [symptoms] can be referable to HIV or HIV meds" in response to a request for documentation that the Veteran's arthralgia is "HIV related or HIV medication related."

In July 2015, the Veteran was afforded VA examinations for his joint/nerve disorders. The examiner addressed the etiology of each of the Veteran's diagnosed joint/nerve disorders and indicated that the Veteran's back, bilateral knee, bilateral shoulder, bilateral feet, and bilateral hip disorders are not attributable to the Veteran's HIV or HIV medication. The examiner opined that the Veteran's joint/nerve disorders are a function of his life and genetic predisposition. 

The Board has considered the Veteran's assertions that his joint and nerve pain is caused by HIV and/or medications taken for treatment of his HIV. The Veteran is not competent, however, to offer an opinion as to the etiology of his joint and nerve pain due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's joint and nerve pain originated as, or was aggravated by, a result of the Veteran's HIV. No competent medical provider has opined that the Veteran's joint or nerve pain is the result of, or aggravated by, his HIV. An October 2013 VA treatment record indicates a clinician "saw no way" that  the Veteran's arthralgia (joint pain) symptoms could be related to his HIV or HIV medication. A July 2015 VA examination indicates there is no connection between the Veteran's existing joint pain and states the joint pain is more likely attributable to the function of the Veteran's life and his genetic predisposition.

Therefore, service connection is not warranted for the Veteran's joint and nerve pain and the claims are denied.


ORDER

Service connection for joint/nerve pain of the lumbar spine (low back disorder) secondary to service-connected Human Immunodeficiency Virus (HIV) is denied.

Service connection for bilateral joint/nerve pain of the knees (bilateral knee disorder) secondary to service-connected HIV is denied.

Service connection for bilateral joint/nerve pain of the hips (bilateral hip disorder) secondary to service-connected HIV is denied.

Service connection for bilateral joint/nerve pain of the shoulders (bilateral shoulder disorder) secondary to service-connected HIV is denied.

Service connection for bilateral joint/nerve pain of the feet (bilateral foot disorder) secondary to service-connected HIV is denied.

Service connection for left hand carpal tunnel syndrome (CTS) secondary to service-connected HIV is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


